 538311 NLRB No. 58DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDTeamsters Union Local No. 293, affiliated with theInternational Brotherhood of Teamsters,
Chauffeurs, Warehousemen & Helpers of
America, AFL±CIO (R. L. Lipton Distributing
Co., Inc.) and Robert J. Velotta and CuyahogaCounty Beer Distributors Association, Inc.,
Party in Interest. Case 8±CB±6904May 28, 1993DECISION AND ORDERBYCHAIRMANSTEPHENSAND
MEMBERSDEVANEYAND
OVIATTUpon a charge filed by Robert J. Velotta, an Indi-vidual, on December 21, 1990, the General Counsel of
the National Labor Relations Board issued a complaint
on February 4, 1991, against Teamsters Union Local
No. 293, affiliated with the International Brotherhood
of Teamsters, Chauffeurs, Warehousemen & Helpers
of America, AFL±CIO, the Respondent, alleging that it
has violated Section 8(b)(1)(A) and (2) of the National
Labor Relations Act.With respect to the unfair labor practices, the com-plaint alleges in substance that the Respondent has vio-
lated Section 8(b)(1)(A) by maintaining a provision in
its collective-bargaining agreement with the Cuyahoga
County Beer Distributors Association, Inc., of which
R. L. Lipton Distributing Co., Inc., the Employer, is a
member, providing that union shop stewards receive 45
cents per hour in addition to their regular rate of pay
and that the Respondent also has violated Section
8(b)(2) by causing and attempting to cause the Em-
ployer and other members of the Association to dis-
criminate against employees who are not shop stewards
by denying them the benefit of the 45-cent-per-hour
wage increase. Thereafter, the Respondent filed an an-
swer and an amended answer to the complaint admit-
ting in part and denying in part the allegations in the
complaint and raising certain affirmative defenses.On September 30, 1992, the General Counsel fileda Motion for Summary Judgment. On October 2, 1992,
the Board issued an order transferring the proceeding
to the Board and a Notice to Show Cause why the mo-
tion should not be granted. The Respondent filed an
opposition to the motion.The National Labor Relations Board has delegatedits authority in this proceeding to a three-member
panel.Ruling on Motion for Summary JudgmentThe complaint, the Respondent's answers, anduncontroverted documents submitted by the General
Counsel in support of the Motion for Summary Judg-
ment show that on or about June 1, 1990, the Re-
spondent and the Cuyahoga County Beer Distributors
Association, Inc., the Association, entered into a col-lective-bargaining agreement. Since June 25, 1990, theRespondent and the Association have maintained a
provision in their contract which provides in pertinent
part at article XI:The Shop Steward shall be paid, in addition to hisregular rate of pay, at the rate per hour (based on
forty (40) hours per week) of:$.45 per hourArticle XI of the contract also provides that the Unionwill appoint one shop steward at each plant, who is to
``ascertain the standing of the various and several
Union members ... reporting said standing to the

Local Union.'' It is the shop steward's responsibility,
under article XI, to notify the Union of any and all
grievances that arise at the steward's place of employ-
ment.The General Counsel, as noted, contends that theRespondent has violated Section 8(b)(1)(A) by main-
taining and enforcing a contract provision that requires
the payment of a higher wage rate to union shop stew-
ards because they serve as stewards and that the Re-
spondent also violated Section 8(b)(2) by causing the
Employer and other members of the Association to
discriminate against employees who are not shop stew-
ards in violation of Section 8(a)(3). We agree with the
General Counsel and, therefore, we shall grant the Mo-
tion for Summary Judgment.In considering the issues raised here, we rely prin-cipally on the following holding of Dairylea Coopera-tive, 219 NLRB 656, 658 (1975), enfd. 531 F.2d 1162(2d Cir. 1976):[S]uper seniority clauses which are not on theirface limited to layoff and recall are presumptively
unlawful, and the burden of rebutting that pre-
sumption (i.e., establishing justification) rests on
the shoulders of the party asserting their legality.Article XI of the relevant contract here provides thatunion shop stewards receive 45 cents per hour in addi-
tion to their regular pay. Thus, because the super-
seniority accorded to shop stewards in this case is not
limited to layoff and recall, there is a presumption
under Dairylea that the contract provision bestowingthis monetary benefit exclusively on union stewards is
unlawful.The Respondent, in its opposition brief, points outthat article XI of its collective-bargaining agreement
does not require that shop stewards be union members.
The Respondent also stresses that in this case the Gen-
eral Counsel failed to show whether union officials ap-
point the shop stewards or whether the unit employees
elect them and the Union then appoints them in accord
with the election results. The Respondent contends
that, in the absence of evidence on these two critical
issues, summary judgment cannot be granted. Accord- 539TEAMSTERS LOCAL 293 (LIPTON DISTRIBUTING)1Dairylea, supra at 657±658. In any event, the employee selectedas steward, regardless of membership, acts as the union's agent in
representing employees vis-a-vis the employer. Because the contract
grants the wage premium solely on the basis of steward status, the
employee serving as steward is rewarded for his or her union activi-
ties.2Great Lakes Carbon Corp., 152 NLRB 988 (1965), enfd. 360F.2d 19 (4th Cir. 1966).3F. M. Transport, 302 NLRB 241 (1991), and cases cited there.ingly, the Respondent urges the Board to deny theGeneral Counsel's Motion for Summary Judgment.The contractual provision requiring employers topay union shop stewards an additional wage of 45
cents per hour on its face provides a monetary reward
for service as a union agent within the plant, so it
plainly has a tendency to encourage union activity. Be-
cause only stewards receive these additional payments,
we find that they interfere with the unit employees'
Section 7 right to refrain from engaging in union ac-
tivities in violation of Section 8(b)(1)(A). See Team-sters Local 20 (Seaway Food Town), 235 NLRB 1554,1558 (1978). Further, these payments also violate Sec-
tion 8(b)(2), as alleged in the complaint, because they
cause employers to discriminate against employees
who do not serve as shop stewards. Although there is
no requirement in the Respondent's collective-bar-
gaining agreement with the Association that employees
acting as stewards must also be union members, the
Board in Dairylea made the assumption that labor or-ganizations, in naming their stewards, would choose
employees who generally believed in and supported
union policy and goals.1Furthermore, contrary to theRespondent's argument, the Board found in SeawayFood Town, supra at 1556, that the union's mainte-nance and enforcement of a similar contractual provi-
sion violated Section 8(b)(1)(A) and (2) of the Act
where the evidence showed that the unit employees
elected their shop stewards.Finally, we reject the Respondent's arguments in itsamended answer that the complaint and its underlying
charge are barred by either Section 10(b) of the Act
or the doctrine of laches. Because the contractual re-
quirement of additional hourly pay for shop stewards
is invalid on its face, Section 10(b) does not preclude
the Board from finding that the provision is unlawful
more than 6 months after the execution of the contract
because of the continuing nature of the violation.2Fur-ther, the doctrine of laches is not applicable to the fil-
ing of a charge whose timeliness is determined solely
by Section 10(b). Regarding the Respondent's conten-
tion that the doctrine of laches barred issuance of the
complaint, the Board has consistently held that laches
is generally not a valid defense in Board proceedings
and the Respondent has failed to show any prejudice
that would justify its application here.3For these reasons, we find that the Respondent hasviolated Section 8(b)(1)(A) and (2) of the Act bymaintaining the provision in article XI of its collective-bargaining agreement with the Association providing
additional hourly pay for union shop stewards.FINDINGSOF
FACTI. JURISDICTIONThe complaint alleges, and the Respondent admits,that the Employer is a beverage distributor, which an-
nually, in the course and conduct of its business oper-
ations, sells and ships from its Cleveland, Ohio facility
products, goods, and materials valued in excess of
$50,000 directly to points outside the State of Ohio.
We find that the Employer is an employer engaged in
commerce within the meaning of Section 2(6) of the
Act.II. THELABORORGANIZATIONINVOLVED
The Respondent also admits, as alleged in the com-plaint, that it is a labor organization within the mean-
ing of Section 2(5) of the Act.III. ALLEGEDUNFAIRLABORPRACTICES
On or about June 1, 1990, the Respondent and theAssociation entered into, and since June 25, 1990,
have maintained an agreement which provides, inter
alia, that ``[t]he Shop Steward shall be paid, in addi-
tion to his regular rate of pay, at the rate per hour
(based on forty (40) hours per week) of: $.45 per
hour.''For the reasons stated above, we grant the GeneralCounsel's Motion for Summary Judgment and find that
the Respondent has violated Section 8(b)(1)(A) by
maintaining this contractual provision in its collective-
bargaining agreement with the Association and has
violated Section 8(b)(2) by causing and attempting to
cause the Employer and other members of the Associa-
tion to discriminate against employees who are not
shop stewards in violation of Section 8(a)(3) by deny-
ing them the benefit of the 45-cent-per-hour wage in-
crease accorded shop stewards.THEREMEDY
Having found that the Respondent has violated Sec-tion 8(b)(1)(A) and (2) of the Act, we shall order that
it cease and desist and that it take certain affirmative
action to effectuate the policies of the Act.Further, having found that the contractual provisionwhich accords union shop stewards an additional pay-
ment of 45 cents per hour to be unlawful, we shall
order that the Respondent cease and desist from main-
taining such clause in its collective-bargaining agree-
ment with the Cuyahoga County Beer Distributors As-
sociation. 540DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
4If this Order is enforced by a judgment of a United States courtof appeals, the words in the notice reading ``Posted by Order of the
National Labor Relations Board'' shall read ``Posted Pursuant to a
Judgment of the United States Court of Appeals Enforcing an Order
of the National Labor Relations Board.''CONCLUSIONOF
LAWBy maintaining a clause in its collective-bargainingagreement with the Cuyahoga County Beer Distribu-
tors Association, Inc., which accords union shop stew-
ards an additional payment of 45 cents per hour be-
cause they are shop stewards and by causing and at-
tempting to cause the Employer and other members of
the Association to discriminate against employees who
are not shop stewards in violation of Section 8(a)(3) by
denying them the benefit of the 45-cent-per-hour wage
increase accorded shop stewards, the Respondent has
engaged in unfair labor practices within the meaning of
Section 8(b)(1)(A) and (2) of the Act.ORDERThe Respondent, Teamsters Union Local No. 293,affiliated with the International Brotherhood of Team-
sters, Chauffeurs, Warehousemen & Helpers of Amer-
ica, AFL±CIO, its officers, agents, and representatives,
shall1. Cease and desist from
(a) Maintaining the clause in its collective-bar-gaining agreement with the Cuyahoga County Beer
Distributors Association, Inc., which accords union
shop stewards an additional payment of 45 cents per
hour.(b) Causing and attempting to cause R. L. LiptonDistributing Co., Inc. and other members of the Cuya-
hoga County Beer Distributors Association, Inc. to dis-
criminate against employees who are not union shop
stewards by denying them the benefit of the 45-cent-
per-hour wage increase accorded shop stewards.(c) In any like or related manner restraining or co-ercing employees in the exercise of the rights guaran-teed them by Section 7 of the Act.2. Take the following affirmative action necessary toeffectuate the policies of the Act.(a) Post at its business office, hiring hall, and meet-ing halls copies of the attached notice marked ``Ap-
pendix.''4Copies of the notice, on forms provided bythe Regional Director for Region 8, after being signed
by the Respondent's authorized representative, shall be
posted by the Respondent immediately upon receipt
and maintained for 60 consecutive days in conspicuous
places including all places where notices to members
are customarily posted. Reasonable steps shall be taken
by the Respondent to ensure that the notices are not
altered, defaced, or covered by any other material.(b) Furnish the Regional Director with a sufficientsupply of signed copies of the notice for posting, if so
desired, by R. L. Lipton Distributing Co., Inc., andother employer members of the Cuyahoga County BeerDistributors Association, Inc. at all places where no-
tices to employees are customarily posted.(c) Notify the Regional Director in writing within 20days from the date of this Order what steps the Re-
spondent has taken to comply.MEMBERDEVANEY, dissenting.I would deny the General Counsel's Motion forSummary Judgment and remand this proceeding for a
hearing. First, the contract provision does not require
that shop stewards be union members. While the Re-
spondent has the authority to appoint stewards, there is
no evidence that only union members are stewards.
Second, there is no record evidence as to whether the
stewards are elected and appointed only in accord with
the election results. I would note that the General
Counsel further relies heavily for his position on the
Board's decision in Plumbers Local 119 (Mobile Me-chanical Contractors), 255 NLRB 1056 (1981). How-ever, the Board in that case adopted the judge's find-
ings of violations pro forma in the absence of excep-
tions. Id. at fn. 1.APPENDIXNOTICETOMEMBERSPOSTEDBY
ORDEROFTHE
NATIONALLABORRELATIONSBOARDAn Agency of the United States GovernmentThe National Labor Relations Board has found that weviolated the National Labor Relations Act and has or-
dered us to post and abide by this notice.WEWILLNOT
maintain the clause in our collective-bargaining agreement with the Cuyahoga County Beer
Distributors Association, Inc., of which R. L. Lipton
Distributing Co., Inc. is a signatory member, which ac-
cords union shop stewards an additional payment of 45
cents per hour because they are shop stewards.WEWILLNOT
cause or attempt to cause R. L.Lipton Distributing Co., Inc. and other members of the
Cuyahoga County Beer Distributors Association, Inc.
to discriminate against employees who are not union
shop stewards by denying them the benefit of the 45-
cent-per-hour wage increase accorded shop stewards.WEWILLNOT
in any like or related manner interferewith, restrain, or coerce you in the exercise of the
rights guaranteed you by Section 7 of the Act.TEAMSTERSUNIONLOCALNO. 293, AF-FILIATEDWITHTHE
INTERNATIONALBROTHERHOODOF
TEAMSTERS, CHAUF-FEURS, WAREHOUSEMEN&
HELPERSOF
AMERICA, AFL±CIO